DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the at least one conductive target comprises a tape or a coating must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 11 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As to claim 8, it is unclear what is meant by the phrase that the at least one conductive target comprises a tape or a coating.  It is unclear where is the tape or a coating located on the conductive target.
As to claim 11, it is unclear what is meant by the phrase “conductive target is aligned with a north-south transition of the magnetic field source”.  It is unclear how the target is being aligned with a north-south transition of the magnetic field source?
Claims 12 - 13 are rejected by virtue of their dependency on claim 11.
Claim 23 is a method claim depending from apparatus claim 1. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. See In re ~'atz interactive Ca//Processing Patent Litigation, 639 F.3d 1303, 97 USRQ2d 1737 (Fed. Cir. 2011 ). (Note MPEP 2173.05(p)).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 6, 11, 14 – 18 and 20 - 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rink et al. (2011/0167920).
As to claim 1, Rink et al. (hereinafter Rink) discloses a sensor arrangement comprising a magnetic field source (7) that is mechanically coupled to a rotatable shaft (1); at least one conductive target (13) that is mechanically coupled to the rotatable shaft (1); a magnetic angle sensor (14) that is configured to detect a magnetic field of the magnetic field source (7); at least one coil (11) that is configured to excite an eddy current in the at least one conductive target (13) and to receive a signal induced by the eddy current (Fig. 4 and 6), [0054] – [0057].

    PNG
    media_image1.png
    560
    866
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    700
    738
    media_image2.png
    Greyscale



As to claim 22, Rink et al. (hereinafter Rink) discloses a sensor arrangement comprising sensing a rotational angle of a shaft (1) that is arranged rotatably around a rotation axis, wherein a magnetic field source (7) is mechanically coupled to the shaft (1), wherein at least one conductive target (13) is mechanically coupled to the shaft (1), the method comprising 
As to claim 2, Rink discloses that the magnetic field source (7) is fixed on the rotatable shaft (1) and the magnetic field source comprises at least one of: a permanent magnet; a ring magnet (7); or an injection molded ferrite.
As to claim 3, Rink discloses that wherein the magnetic field source comprises a dipole magnet or a multipole magnet (Fig. 8a), [0063].
As to claim 4, Rink discloses that the magnetic field source (7) and the at least one conductive target (13) are arranged to generate one or several periods of the signal per rotation of the rotatable shaft (1).
As to claim 5, Rink discloses that the at least one conductive target (13) is arranged on a surface of the magnetic field source (7).
As to claim 6, Rink discloses that the at least one conductive target (13) comprises at least one of the following: aluminum; copper; a sheet metal; a plain piece of metal; a metal shell; a metal foil; a coil (11) comprising a conducting path with at least one loop (11); an open spiral or loop; or a closed spiral or loop.

As to claim 14, Rink discloses that each of the at least one conductive target (13) is aligned with a magnetic pole of the magnetic field source (7).
As to claim 15, Rink discloses that the magnetic angle sensor (14) is arranged to detect a spatial direction of the magnetic field applied to it by the magnetic field source (13).
As to claim 16, Rink discloses that the magnetic angle sensor comprises at least one of the following: an MR sensor (24, Fig. 7, [0062]); an AMR sensor; a GMR sensor; a TMR sensor; a Hall plate; a vertical Hall effect device.
As to claim 17, Rink discloses that the at least one coil (11) is driven by an alternating current.
As to claim 18, Rink discloses that the at least one coil (11) includes a coil configured to both excite the eddy current in the at least one conductive target (13) and receive the signal induced by the eddy current.
As to claim 20, Rink discloses that the magnetic angle sensor (14) and the at least one coil (11) are arranged in a single package (20), [0057].
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rink et al. (2011/0167920).
As to claim 7, Rink fails to disclose that the at least one conductive target has a low magnetic susceptibility with a relative permeability in a range between 0.9 and 1.1.  It is well in the art that conductive target with low conductivity generally has low susceptibility and low magnetic permeability.  Therefore, at the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of Rink wherein the at least one conductive target has a low magnetic susceptibility with a relative 
As to claim 9, Rink fails to disclose that the at least one conductive target is glued or sprayed to a supporting structure coupled to the magnetic field source or to the magnetic field source itself.  It is well in the art to use glue as a fastening mechanism.  Therefore, at the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of Rink wherein the at least one conductive target is glued or sprayed to a supporting structure coupled to the magnetic field source or to the magnetic field source itself such that would increase the stability of the device.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rink et al. (2011/0167920) in view of Hoelzl et al. (2007/0242758).
As to claim 10, Rink fails to explicitly disclose that the at least one coil comprises differential coils.  Hoelzl et al. (hereinafter Hoelzl) discloses a device and method for detecting flaws on objects wherein the at least one coil comprises differential coils [0066, as a differential coil set].  Therefore, at the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the .

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rink et al. (2011/0167920) in view of KARPEN (2010/0097057).
As to claim 19, Rink fails to disclose that the at least one coil incudes a first coil configured to excite the eddy current in the at least one conductive target and a second coil configured to receive the signal induced by the eddy current.  KARPEN discloses an inspection apparatus wherein the at least one coil incudes a first coil (316) configured to excite the eddy current in the at least one conductive target (325) and a second coil (318) configured to receive the signal induced by the eddy current (Fig. 3), [0029, Driver coil 316 and pickup coil 318 can be disposed in head assembly 308. When current driver 312 is activated, a current can flow through driver coil 316 to induce a current in a target 325 (e.g., a metal surface being subject to inspection). Pickup coil 318, which can be regarded as an eddy current sensor, can sense the induced current in the target and can output a voltage signal (an eddy current signal) varying in accordance with the induced current.].  Therefore, at the time of the .

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Suzuki (8,471,552) is cited for a rotational angle-measurement apparatus and rotational speed measurement apparatus.
Miyazaki et al. (2010/0109491) is cited for a rotation detector.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to REENA AURORA whose telephone number is (571)272-2263. The examiner can normally be reached M-F: 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.